Citation Nr: 9905507	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma 
as a result of exposure to Agent Orange.

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.

This appeal arose from an October 1996 rating decision of the 
North Little, Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied the requested 
benefits.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from soft tissue sarcoma which can be 
related to his period of service.

2.  PCT was not present in service and did not manifest to at 
least a compensable degree within one year from the date of 
last exposure to herbicides (to include Agent Orange).


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for soft tissue sarcoma.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

2.  PCT was not incurred or aggravated by service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to 38 C.F.R. § 3.307(a)(6) (1998), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

The new regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, now 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6) (1994).  The veteran's 
active duty included service in Vietnam during the Vietnam 
era between November 28, 1969 and November 5, 1970.  
Consequently, it is presumed that he was exposed to Agent 
Orange or other herbicide agents while in Vietnam.


I.  Service connection for soft tissue 
sarcoma

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

A review of the veteran's service medical records revealed no 
complaints of or treatment for soft tissue sarcoma.  The 
entrance examination of December 1968, an annual examination 
performed in March 1969 and the September 1970 separation 
examination were all within normal limits.

In December 1993, the veteran was examined by VA.  During the 
Agent Orange evaluation, he indicated that he had sores in 
his mouth.  The objective examination noted 3 mm shallow 
ulcers on the right side of the tongue.  There was no 
evidence of neoplasia.  The diagnosis was recurrent ulcers of 
the mouth.  A systemic conditions examination again noted his 
complaints concerning recurrent mouth ulcers.  He expressed 
his belief that these ulcers were a manifestation of soft 
tissue sarcoma, although he admitted that these ulcers had 
never been biopsied and that he had never been told that he 
had soft tissue sarcoma.  He stated that the ulcers had begun 
in 1970, recurring every three weeks.  He also stated that he 
occasionally had enlarged submadilentar nodes accompanying 
the ulcers.  The diagnosis was recurrent mouth ulcers, 
probably of viral etiology.  Sarcoma was not found or 
diagnosed.

The veteran was re-examined by VA in October 1996.  There 
were no complaints made concerning soft tissue sarcoma and 
this disorder was not diagnosed.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, there is no evidence of the existence of 
soft tissue sarcoma in the service medical records.  
Therefore, this disorder was not present in service.  
Moreover, despite the veteran's belief that his mouth ulcers 
are a manifestation of this disease, the objective medical 
evidence contains no indication that he currently suffers 
from soft tissue sarcoma.  While the veteran may believe that 
he has this disorder, he is not competent, as a layperson, to 
render an opinion as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since there 
is no evidence of either a current disability or a disease in 
service, the question of a relationship between the two is 
moot.  As a consequence, the veteran has failed to present 
evidence of a well grounded claim for service connection for 
soft tissue sarcoma.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Service connection for PCT

A review of the veteran's service medical records reveal no 
complaints of or treatment for PCT.  The December 1968 
entrance examination, a March 1969 annual examination and the 
November 1970 separation examination were all normal.

An April 1976 VA examination report noted that the veteran's 
skin displayed no significant scars or blemishes.  A June 
1992 VA outpatient treatment record referred to an increased 
GGT level, suggesting the possibility of a fatty liver.  
During a July 1993 VA examination, no PCT skin lesions were 
found.

The veteran was afforded a VA Agent Orange examination in 
December 1993.  His skin had no lesions.  His skin was also 
noted to be normal during a systemic conditions evaluation.

VA examined the veteran in October 1996.  He stated that he 
had had gastrointestinal symptoms right after being exposed 
to areas treated with herbicides in Vietnam.  He reported 
that he had suffered from diarrhea.  He chief complaints were 
of cramping abdominal pain and chronic diarrhea.  The 
objective evaluation noted that his abdomen was obese and 
protuberant.  He displayed generalized periumbilical 
tenderness; there were no masses and no organomegaly.  He 
complained of nausea twice a day, with rare vomiting.  He 
reported a chronic dull aching pain, which he rated as 4-5 on 
a scale of ten (this would occasionally spike to 10 of 10).  
He also noted that he had malaise and generalized weakness.  
The diagnosis was PCT.  

The veteran's skin was also examined in October 1996.  He 
complained of itching, stinging and burning, with reddened, 
elevated, thickened and scaling areas.  The objective 
evaluation found various lesions on the forehead and face.  
These varied in size from 1/2 to 1 cm in size.  They were noted 
to be red, raised, elevated, thickened and scaling.  They 
were rough but were not tender.  The diagnosis was actinic 
keratoses.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PCT is not 
warranted.  Initially, it is noted that this condition was 
not present in service.  Thus, there is no basis for a grant 
of direct service connection.  However, service connection 
could be awarded if the objective evidence established that 
PCT was present to at least 10 percent within one year from 
the date of last exposure to Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6) (1998).  In this case, that would mean that PCT 
would have to have developed to a compensable degree by 
November 1971.  However, the objective evidence of record 
does not support such a conclusion.  PCT was not diagnosed 
until the October 1996 VA examination, some 26 years 
following the date of his last exposure.  While the veteran 
has asserted that he has suffered from this condition since 
1970, the objective evidence is to the contrary; moreover, he 
is not competent, as a layperson, to render an opinion as to 
medical diagnosis.  See Espiritu, supra.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PCT.



ORDER

Service connection for soft tissue sarcoma due to exposure to 
Agent Orange is denied.

Service connection for PCT due to exposure to Agent Orange is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

